67 F.3d 296
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anshan M. MILLER, Plaintiff--Appellant,v.Togo D. WEST, JR., Secretary of the Army, Defendant--Appellee.
No. 94-1999.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1995.Decided Sept. 21, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  J. Calvitt Clark, Jr., Senior District Judge.  (CA-94-1)
Anshan M. Miller, Appellant Pro Se.  Michael Anson Rhine, Office of the United States Attorney, Norfolk, Virginia, for Appellee.
E.D.Va. SY AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting the Army's motion for reconsideration, granting the Army's motion to dismiss for lack of subject matter jurisdiction, and vacating its order of April 20, 1994.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Miller v. West, No. CA-94-1 (E.D. Va.  June 22, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.